UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7387


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RYAN LAMAR HOLLAND,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:10-cr-00445-TDS-1)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


EJ Hurst II, Lexington, Kentucky, for Appellant. Matthew G. T. Martin, United States
Attorney, Michael F. Joseph, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ryan Lamar Holland appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

find no abuse of discretion. Accordingly, we affirm for the reasons stated by the district

court. United States v. Holland, No. 1:10-cr-00445-TDS-1 (M.D.N.C. Sept. 1, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2